Citation Nr: 1029513	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for rheumatoid arthritis of the right elbow, bilateral hands, 
bilateral wrists, bilateral knees, and bilateral ankles, prior to 
March 31, 2007.

2.  Entitlement to an evaluation in excess of 10 percent for 
right elbow rheumatoid arthritis on and after March 31, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
right hand rheumatoid arthritis on and after March 31, 2007.

4.  Entitlement to an evaluation in excess of 10 percent for left 
hand rheumatoid arthritis on and after March 31, 2007.

5.  Entitlement to an evaluation in excess of 10 percent for 
right knee rheumatoid arthritis on and after March 31, 2007.

6.  Entitlement to an evaluation in excess of 10 percent for left 
knee rheumatoid arthritis on and after March 31, 2007.

7.  Entitlement to an evaluation in excess of 10 percent for 
right wrist rheumatoid arthritis on and after March 31, 2007.

8.  Entitlement to a compensable evaluation for left wrist 
rheumatoid arthritis on and after March 31, 2007.

9.  Entitlement to a compensable evaluation for right ankle 
rheumatoid arthritis on and after March 31, 2007.

10.  Entitlement to a compensable evaluation for left ankle 
rheumatoid arthritis on and after March 31, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from September 2001 to July 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

A review of the Veteran's claims file demonstrated multiple 
instances of the left elbow being associated with his service-
connected rheumatoid arthritis.  Specifically, in a January 2009 
letter, W.I.S, M.D., opined that the Veteran experienced pain on 
motion in his left elbow due to, in part, to rheumatoid 
arthritis.  To date, a separate evaluation has not been assigned 
to the Veteran's left elbow for rheumatoid arthritis.  The Board 
finds that the issue of a separate evaluation for left 
elbow rheumatoid arthritis been raised by the record, but 
has not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over the claim, and it is 
referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In July 2005, as part of the Benefits Delivery at Discharge 
Program, the Veteran filed a claim of entitlement to service 
connection for rheumatoid arthritis of the right elbow, bilateral 
hands, bilateral wrists, bilateral knees, and bilateral ankles.  
Service connected was granted in January 2006 and a 20 percent 
evaluation was assigned thereto, effective July 27, 2005.  
38 C.F.R. § 3.400 (b)(2) (2009).  The Veteran filed a notice of 
disagreement in February 2006, and a statement of the case was 
issued in March 2007, wherein the 20 percent rating was 
maintained.  

Pursuant to an unrelated claim, the Veteran filed a notice of 
disagreement in March 2007 that was also initially accepted by 
the RO as a claim of entitlement to an evaluation in excess of 20 
percent for the Veteran's service connected rheumatoid arthritis.  
In a January 2009 rating decision, the RO determined that it was 
in the Veteran's best interest to individually evaluate the 
joints included under his service-connected rheumatoid arthritis 
rating.  As such, the Veteran's singular 20 percent evaluation 
for rheumatoid arthritis was deconstructed into separate 10 
percent ratings for his right elbow, right hand, left hand, right 
knee, left knee, and right wrist.  Separate noncompensable 
ratings were also assigned to his left wrist, right ankle, and 
left ankle.  The deconstructed ratings were assigned an effective 
date of March 31, 2007, thus leaving in place a singular 20 
percent evaluation for rheumatoid arthritis prior to March 31, 
2007.  The RO assigned March 31, 2007 as the effective date 
because that was the date the Veteran's "claim" for an rating 
in excess of 20 percent for rheumatoid arthritis was 
"received."  See 38 C.F.R. § 3.400.

At some point between June 11, 2009 and June 16, 2009, the RO re-
evaluated the Veteran's March 31, 2007 "claim" and, apparently, 
decided it was not a new claim, but was now a timely substantive 
appeal with respect to the March 2007 statement of the case that 
concerned the Veteran's claim for a rating in excess of the 
singular 20 percent evaluation for rheumatoid arthritis.  The RO 
then issued a supplemental statement of the case wherein the 9 
separate deconstructed ratings were continued, and then certified 
the case to the Board for appellate review.

The March 31, 2007 effective date assigned to the deconstructed 
rheumatoid arthritis ratings was based on the RO's original 
finding that the Veteran's March 31, 2007 submission was a claim 
of entitlement to an evaluation in excess of 20 percent for 
rheumatoid arthritis.  However, unless specifically provided 
otherwise, the effective date of an award based on a claim for 
service connection or for an increase of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an award of 
service connection or for increased compensation "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400.  As such, once the 
RO decided that the Veteran's March 31, 2007 submission was no 
longer a new claim and was, instead, a timely substantive appeal, 
the RO should have also re-evaluated the effective dates assigned 
to the 9 deconstructed rheumatoid arthritis ratings.  As it 
stands, the March 31, 2007 effective date has not been assigned 
in accordance with either the factual evidence of record or the 
date the currently pending claim was received.  

With the "artificial" March 31, 2007 effective date still in 
place, the Board is unable to undertake accurate evaluations of 
the Veteran's service-connected disabilities currently on appeal.  
Consequently, the Board finds that a remand is warranted in order 
for the RO to clarify the adjudicative history with respect to 
the Veteran's original July 2005 claim of entitlement to service 
connection for rheumatoid arthritis; his appeal of the initial 
rating assigned thereto after the grant of service connection; 
and the appeal of the deconstructed ratings assigned following 
the January 2009 rating decision.

Accordingly, the case is remanded for the following action:

1.  The RO must identify all key documents 
associated with the adjudicative history of 
the above captioned claims, including the 
Veteran's claim, any notice or development 
letters, all rating decisions, the notice 
of disagreement, the statement of the case, 
the substantive appeal, and any 
supplemental statements of the case.  Once 
completed, the RO must re-evaluate the 
effective dates assigned to the Veteran's 
separately service-connected rheumatoid 
arthritis for his right elbow, right hand, 
left hand, right knee, left knee, right 
wrist, left wrist, right ankle, and left 
ankle.

2. The RO must then re-adjudicate the 
Veteran's claims, incorporating any 
additional evidence received since the June 
2009 supplemental statement of the case.  If 
the benefits sought on appeal remain denied, 
the Veteran must be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The appeal 
must then be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

